DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 08/19/2022 has been entered.  Claims 5-10, 12 and 20-21 are currently pending in the application.  Any rejection(s) and/or objection(s) made in the previous Office Action and not repeated below, are hereby withdrawn due to Applicant's amendments and/or arguments in the response filed on 08/19/2022.
Claim Objections 
Claims 5, 10 and 12 are objected to because of the following informalities:
In claim 5, lines 5-6, "left and right legs" appears to read "left and right legs of the bagworm" for clarity;
In claim 5, line 10, "the length of the continuously spun silk thread is 1 m or longer in length" appears to read "a length of the continuously spun silk thread is 1 meter or longer" or "the continuously spun silk thread is 1 meter or longer in length" for proper antecedent basis, clarity and removing redundancy;
In claim 10, line 2, "the last instar" appears to read "a last instar" as it is the first time the limitation is recited; 
In claim 12, "having a continuous length of 1 m or longer in length" appears to read "having a continuous length of 1 meter or longer" for clarity and removing redundancy.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 21 recites the limitation "wherein the maximum width between left and right legs is from 4 mm to 12 mm or from 3.5 mm to 10 mm in the penultimate instar larva or last instar larva", which renders the claim indefinite.  The claimed concept is unclear due to the claim language.  First, the claim does not set forth a subject for "left and right legs".  Second, the limitation appears to be reciting that "the maximum width" is "in the penultimate instar larva or last instar larva".  Third, there is insufficient antecedent basis for "the penultimate instar larva or last instar larva".  Therefore, the metes and bounds of the claim are unclear and cannot be ascertained.  For examination purposes, the limitation has been construed to be "wherein the maximum width between left and right legs of the bagworm is from 4 mm to 12 mm or from 3.5 mm to 10 mm when the bagworm is in a penultimate instar larva or a last instar larva".
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 5, 10, 12 and 20-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 5, 10 and 21 rejected under 35 U.S.C. 101 because the claims are each directed to a natural phenomenon without significantly more.  The claims are directed to a process of a bagworm continuously spinning a silk thread when the bagworm spontaneously moving along a rail under active conditions, i.e., in a penultimate instar larva or a last instar larva, and a process of collecting of the silk thread.  Applicant has defined (in para. 0053) the term "rail" as a path with a linear structure on which a bagworm moves; in addition, Applicant has disclosed (in para. 0042) that when a bagworm moves on a rail having such a structure as claimed, the bagworm spontaneously spins a thread nearly in parallel with the rail. Therefore, the claims are actually directed to a natural phenomenon.  Further, this judicial exception is not integrated into a practical application because the claims do not recite combination of any additional element that integrates the natural phenomenon into a practical application.  Providing the rail does not appear to be integrating the natural phenomena into a practical application since a bagworm has a natural instinct to find and migrate along a linear structure under active conditions.  In addition, simply collecting a silk thread from a "rail" can happen under natural environments with or without human intervention such as by wind or animals.  Even if collecting a silk thread is performed by a human, the activity is still deemed an insignificant extra-solution activity because a nominal collecting process is incidental to the bagworm spinning process which actually produces the silk thread as recited in the preamble of the claim, and also is not necessarily directed to a practical application; for example, a little child may accidently collect a bagworm silk thread without actually using it.  Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception either, because the claims do not recite any inventive concept other than a natural phenomenon.  See MPEP 2106.04(c)(I)(A-C) and 2106.05 (d) and (g). 
Claims 12 and 20 are rejected under 35 U.S.C. 101 because the claims are directed to a product of nature without significantly more. The claims are each directed to a bagworm-derived silk monofilament ("monofiber" per Applicant's definition), and its characteristics are not markedly different from the product’s naturally occurring counterpart in its natural state.  It is understood that a natural silk thread of a bagworm inherently comprises two parallel monofilaments.  Although Applicant describes in the background section that in natural environments, silk threads of a bagworm nest are discontinuous, and silk threads less than 50 cm can be merely obtained from the nest (para. 0010), that does not exclude a natural bagworm silk thread in a bagworm nest, not necessarily obtainable by a human, can be longer than 1 meter.  In addition, a foothold silk filament of a bagworm (para. 0032) or a dangling silk thread is also likely to be longer than 1 meter.  With respect to the recited fabric in claim 20, it is noted that a bagworm nest has a fabric structure, as evidenced by the instant specification in para. 0012; therefore, the claimed fabric is directed to a natural product as well.  Further, this judicial exception is not integrated into a practical application because the claims do not recite combination of any additional element.  As such, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception either.  See MPEP 2106.04(c)(I)(A-C). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 5, 8, 10, 12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lancaster.
Regarding claim 5, Lancaster discloses a method of producing a long bagworm silk thread (a method being capable of making a bagworm to spin a silk thread; 2:00-2:18), the method comprising: 
a spinning process of making a bagworm that carries a nest hold a rail (a branch; 2:00-2:20) with its legs under active conditions (climbing up the branch; 2:00-2:20) and continuously spin a thread while moving along the rail (when the bagworm is migrating along the branch, i.e., in active state; 2:00-2:20; Applicant has disclosed in paras. 0011, 0040, 0066 that by making a bagworm hang on a rail under active conditions, the bagworm starts to continuously spin a thread while spontaneously moving along the rail), wherein the rail has a width smaller than a maximum width between left and right legs of the bagworm when the bagworm spreads out its legs (the diameter of the small branch is smaller than the maximum width between the left and right legs; 2:00-2:18; see the attached picture at 2:03) and wherein the rail is such that the bagworm can hang its legs on the rail (2:00-2:18). 
Lancaster does not disclose a collection process of collecting a long silk thread from the rail after the spinning process.  However, one ordinary skill of the art would recognize that a natural silk thread can be collected by a wind or an animal in natural environments, i.e., a natural phenomenon.  Even a person, such as a little child, can accidently collect a bagworm silk thread without actually using it.  Therefore, simply collecting a natural silk thread is not deemed a patentably significant process as it is not necessarily related to a practical application.
Lancaster does not explicitly disclose wherein the length of the continuously spun silk thread is 1 m or longer.  However, Applicant has disclosed (in para. 0042) that when a bagworm moves on a rail having such a structure as claimed, the bagworm spontaneously spins a thread nearly in parallel with the rail.  In addition, Applicant does not disclose any other crucial factor other than the rail for making a bagworm under active conditions to continuously move along the rail and continuously spin a thread during the movement, which indicates that no other action(s) are required in the claimed method to make the bagworm spin a long silk thread.  Therefore, one of ordinary skill of the art would recognize that the bagworm as shown in Lancaster can spin a silk thread with a continuous length of 1 m or longer when the branch is sufficiently long.
Regarding claim 8, Lancaster discloses the method according to claim 5, except for wherein the rail has a closed-ring structure or wherein the rail has an open-ring structure having one or more gaps which the bagworm can cross.  However, one of skill of the art would recognize that a bagworm under active conditions can migrate along any linear structure the bagworm can find under natural environments.  Therefore, providing a rail with a closed-ring structure or an open-ring structure does not have patentable significance.  
Regarding claim 10, Lancaster discloses the method according to claim 5, and further discloses wherein the bagworm used is in a last instar (2:00-2:18).
Regarding claim 12, a natural bagworm silk filament inherently comprising a bagworm-derived silk thread that is a monofiber.  Lancaster discloses a natural bagworm silk filament having a continuous length (produced by a bagworm when the bagworm is migrating along the branch, i.e., in active state; 2:00-2:20; Applicant has disclosed in paras. 0011, 0040, 0066 that by making a bagworm hang on a rail under active conditions, the bagworm starts to continuously spin a thread while spontaneously moving along the rail). 
Lancaster does not explicitly disclose that the bagworm-derived silk filament having a continuous length of 1 m or longer.  However, Applicant has disclosed (in para. 0042) that when a bagworm moves on a rail having such a structure as claimed, the bagworm spontaneously spins a silk nearly in parallel with the rail.  In addition, Applicant does not disclose any other crucial factor other than the rail for making a bagworm under active conditions to continuously move along the rail, which indicates that no other action(s) are required in the claimed method to make the bagworm spin a long silk.  One of ordinary skill of the art would recognize that, when the bagworm migrates along a sufficient long distance, the bagworm as shown in Lancaster would spin a silk filament with a continuous length of 1 m or longer, which inherently comprises a bagworm-derived silk thread that is a monofiber with a continuous length of 1 m or longer.  
Regarding claim 21, Lancaster discloses the method according to claim 5.  Lancaster does not explicitly disclose wherein a maximum width between the left and right legs of the bagworm is from 4 mm to 12 mm or from 3.5 mm to 10 mm when the bagworm is in a penultimate instar larva or a last instar larva.  However, Lancaster does disclose that the bagworm is in a penultimate instar larva or a last instar larva (2:00-2:18).  Applicant, in para. 0059 of the instant specification, discloses that two species of bagworm, Eumeta japonica and Eumeta minuscula, have a maximum width between the left and right legs in a range of 4-12 mm and 3.5-10 mm respectively.  Therefore, at least Eumeta japonica and Eumeta minuscula meet the claimed requirement.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over the article "Structure and properties of ultrafine silk fibers produced by Theriodopteryx ephemeraeformis" by Reddy et al. (hereinafter "Reddy").
	Regarding claim 20, Reddy discloses a bagworm cocoon comprising a bagworm-derived silk thread (page 6618, paras. 3-5; page 6619, paras. 1-2), wherein the silk thread is a monofiber (fig. 4; page 6619, paras. 1, 3).  Yang further discloses wherein the cocoon has a woven fabric structure (page 6619, para. 2); therefore, the cocoon forms a fabric and the fabric comprising the bagworm-derived silk monofiber. 
	Reddy does not explicitly disclose that the bagworm-derived silk monofiber having a continuous length of 1 m or longer.  However, Reddy does disclose that the cocoon has an oval shape and is about 3.5 cm in length, and the monofiber inside the cocoon has a diameter of about 2.9 micrometers (page 6619, para. 2).  In view of the cocoon size and the dimension of the monofiber diameter, one of ordinary skill in the art would recognize that such a cocoon may contain a continuous monofiber longer than 1 m.  Further, it would have been obvious to one of ordinary skill in the art that, bagworm cocoons in natural environments also have a fabric structure and at least some bagworm cocoons contain a continuous monofiber longer than 1 m.
Status of Claims
Pending claims 6-7 and 9 appear to be free of prior art.  None of the prior art of record alone or in combination teaches scouring and/or twisting a long silk thread obtained from a spinning process as recited in claim 5.  Modifying the prior art to have the claimed scouring and/or twisting processes would be impermissible hindsight based upon Applicant's disclosure.
Claims 6-7 and 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
In view of Applicant's amendment, newly modified grounds of rejection have been identified and applied as necessitated by the amendment.  The 35 USC §101 and 35 USC § 103 rejections to claims 6-7 and 9 are hereby withdrawn.  Further, Applicant's arguments filed 08/19/2022 have been fully considered.  Applicant's arguments with respect to claim 5, 12 and 20 are addressed as follows.
Applicant remarks: Applicant asserts that the width of the branch generally differs at each end when the branch is over 1 meter; thus, the rail having 1 meter or longer in length in state of having width smaller than a maximum width between left and right legs is not present in nature.
Examiner's response: Examiner respectfully disagrees.  Applicant does not provide any evidence for this argument and it is unclear how Applicant has reached such a conclusion.  It is understood that nature has a vast amount of variations over a long history; thin and long branches/sticks of about 3.5-12 mm in diameter and 1 meter or more in length may be uncommon in some geographic regions, but should not be excluded from nature.  It should be recognized that many young branches of trees and shrubs in nature meet the above requirements.  For example, willow trees typically grow long and thin branches of about 3.5-12 mm in diameter and 1 meter or more in length.  Therefore, such natural "rails" meet the claimed structural requirement of a "rail".  In addition, a bagworm has a natural instinct to find and migrate along a "rail" under active conditions as evidenced by the video of Lancaster.  Further, a natural silk is very light and can be collected by a wind, an animal, or a person without actually use it.  In view of the foregoing, claim 5 is directed to a natural phenomenon without significantly more.
Applicant remarks: Applicant asserts that even if such a branch is present in nature, the bagworm silk thread is in a state of fixing or attaching to a branch, thus, a bagworm silk thread that is 1 meter or longer in length can be only obtained by applying the artificial cultivation method as instantly claimed, and the cited prior art does not teach or suggest how to successfully collect such 1 meter or long silk thread from the branch.
Examiner's response: No comment is made on the "only" part in Applicant's argument.   However, the examiner respectifully notes that claim 5 recites "the continuously spun silk thread is 1 m or longer"; and does not recite a collected silk thread is 1 m or longer.  Unclaimed features cannot impart patentability to claims. In re Hiniker Co., 150 F.3d 1362, 1369 (Fed. Cir. 1998); In re Self, 671 F.2d 1344, 1348 (CCPA 1982).
Applicant remarks: Applicant asserts that whether the collection is by a person or by a wind, if the bagworm is not set up according to the method of claim 5, the result will be broken filaments, due to the ladder-like structure of the bagworm silk foothold.
Examiner's response:  The examiner respectifully notes that the bagworm in Lancaster does have a set-up exactly the same as recited in instant claim 5; therefore, the bagworm should produce a silk thread nearly in parallel with the rail, instead of a ladder-like silk according to the instant disclosure (para. 0042 of the instant specification).  Also, as discussed above, claim 5 recites "the continuously spun silk thread is 1 m or longer"; and does not recite that a collected silk thread is 1 m or longer.  Unclaimed features cannot impart patentability to claims. In re Hiniker Co., 150 F.3d 1362, 1369 (Fed. Cir. 1998); In re Self, 671 F.2d 1344, 1348 (CCPA 1982).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732

/KHOA D HUYNH/            Supervisory Patent Examiner, Art Unit 3732